ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to timely notify a third party of his receipt of funds and failed to properly remit funds which the third party was entitled to receive. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent admits that his conduct violated Rule 1.15(b) of the Rules of Professional Conduct. Having reviewed the petition for consent discipline,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that
*846Randal Lee Menard, Louisiana Bar Roll number 20960, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the Ethics School program offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON and TRAYLOR, JJ., reject the consent discipline.